Title: To John Adams from Louisa Catherine Johnson Adams, 14 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					December 14, 1822
				
				& Miss Mason Capt & Mrs. Crane Mr. Kerby with several others Members of Congress—Mr. Petry came in the Eveng. and talked freely of the Bonaparté family He told me that while he was in Poland Napoleon was very much attached to a beautiful Polish Lady and that he (N.) rode fifteen miles every night during a fortnight at the risk of his life through the enemies Country to visit her—He likewise told me many particulars of Mr. Barlowe’s death which he say’s was caused by his extreme obstinacy and mismanagement. he would have no assistance until it was too late—We played Whist a game I encourage now and then with a view to save Mr A’s eyes14 We are all well my Dear Sir and in the midst of Congressional confusion—We were much amused by the perusal of two Letters published in the Christian observer from Mr. Jefferson and yourself—In yours I find all the vivacity and vigour which mark your style and a much better philosophy than in that of Mr Jefferson—You can not give a stronger evidence of patience than reading my scrawls.
				
					
				
				
			